Citation Nr: 0902203	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-03 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a back disability, 
to include as secondary to a right ankle sprain.

3.  Entitlement to service connection for a hip disability, 
to include as secondary to a right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The veteran had active service from May 1960 to November 
1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California which denied the benefits sought on 
appeal.  The veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  A right ankle disability is not shown to be causally or 
etiologically related to service.  

3.  A back disability is not shown to be causally or 
etiologically related to service or a service-connected 
disability.

4.  A hip disability is not shown to be causally or 
etiologically related to service or a service-connected 
disability.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  A back disability was not incurred in or aggravated in 
service, nor is it proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2008)

3.  A hip disability was not incurred in or aggravated by 
service, nor is it proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Prior to the adjudication of the veteran's claims, a letter 
dated in March 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claims.  The letter 
informed the veteran that additional information or evidence 
was needed to support his service connection claims.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the veteran's service treatment records and VA 
treatment records have been obtained, to the extent possible.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Board notes that the veteran 
was not afforded a VA examination in connection with his 
claims.  See 38 C.F.R. § 3.159(c)(4).  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  As will be discussed further below, the Board 
concludes that an examination is not warranted because there 
is no competent evidence of a current right ankle or hip 
disability, and no competent evidence of an etiological 
relationship between a current back disability and the 
veteran's service.  VA's duty to assist has been met.

Since the Board has concluded that the preponderance of the 
evidence is against the veteran's claims of service 
connection for an ankle, back or hip disability, any 
questions as to the appropriate disability rating or 
effective dates to be assigned are rendered moot and no 
further notice is needed.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In summary, the veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and is familiar with the law and regulations pertaining to 
the claims.  See Desbrow v. Principi, 17 Vet. App. 207 
(2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Law and Analysis

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Service connection may also be granted for certain 
chronic diseases when the disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Thus, in order to establish service connection, a claimant 
must generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

Additionally, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In this case, the veteran contends that he currently has a 
right ankle, back and hip disability as a result of a right 
ankle sprain in service.  He reported that the right ankle 
sprain was due to a fall off a flight deck which also 
resulted in back pain.  He reported that at the time of the 
fall, he was not treated for back pain, but was told that the 
back pain was a result of the ankle injury and would subside 
as the ankle healed.  He contends that he continues to have 
pain in the right ankle as a result of the sprain in service 
and that his back and hip disabilities are due to the right 
ankle sprain.

Service treatment records show the veteran was treated for a 
right fibulo talar sprain in February 1962.  Treatment 
consisted of a short leg walking cast.  There was no notation 
regarding how the ankle sprain occurred, nor any record of 
complaints or treatment for back pain at the time.  Service 
entrance and separation reports are negative for any notation 
regarding the right ankle, back or hips.  The veteran's 
service treatment records were entirely silent with regard to 
any complaints of or treatment for a back or hip disorder.  

VA treatment records show the veteran underwent a diskectomy 
in 1987, but made no complaints regarding back pain afterward 
until April 2004.  April 2004 VA treatment records show the 
veteran complained of back and hip pain following an April 
2004 left knee arthroscopic surgery.  June 2004 VA treatment 
records show the veteran complained of low back pain 
radiating to the left leg; he had been referred for quad 
strengthening by orthopedics status post left knee 
arthroscopy and plica excision complicated by hematoma.  In 
addition to complaints of lumbar pain radiating to the left 
leg after a 1987 back surgery, he also complained of 
intermittent swelling of the (unspecified) ankle.  There were 
no specific findings or diagnosis pertaining to the right 
ankle.  The medical evidence of record shows no diagnosis of 
a hip disability.  

The existence of a current disorder is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disorder for 
VA compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  
Although the veteran's service treatment records show he was 
treated for a right ankle sprain in service, there is no 
competent evidence of a current right ankle disability.  
Pond, 12 Vet. App. at 346.  The record is void of any 
diagnosis with regard to the right ankle.  Degmetich, 104 
F.3d at 1333.  VA treatment records show that the veteran 
complained of ankle swelling after a knee surgery in April 
2004; however, it is unclear as to whether this was a 
reference to the right or left ankle.  Notably in that VA 
record, most of the complaints concerned the left leg and 
back pain radiating into that extremity.  More significantly, 
neither this nor any of the other evidence of record includes 
credible findings or a diagnosis of a current right ankle 
disorder.  Absent a current diagnosis and nexus to service, 
service connection is not warranted.  Accordingly, service 
connection for a right ankle disability is denied.

To the extent that the veteran is claiming that he has 
disabilities of the back and hip that are proximately due to 
the residuals of his inservice right ankle sprain, the Board 
finds that the evidence of record does not support either a 
direct or secondary service connection claim for such 
disabilities.  As noted above, the veteran's right ankle 
disability is not service connected.  As such, entitlement to 
service connection on a secondary basis is precluded as a 
matter of law.  See Allen, 7 Vet. App. at 448.  With respect 
to direct service connection, the Board notes the record 
indicates that the veteran is status postoperative 
laminectomy and L5-S1 diskectomy.  In this regard, VA 
outpatient treatment records show surgery for a herniated 
nucleus pulposus in October 1987 with subsequent treatment 
for low back pain through 2005, the most current evidence of 
record.  See October 1987 VA surgery records; VA treatment 
records.  However, while there is current evidence of a low 
back disability, there is no competent evidence of a nexus 
between a disability shown more than 20 years after service 
and any incident of the veteran's military service.  In this 
regard, the veteran is competent to report symptoms because 
this requires only personal knowledge, not medical expertise, 
as it comes to him through his senses.  Layno v. Brown, 6 
Vet. App. 465 (1994).  As a lay person, however, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, supra.  
With respect to the veteran's claimed hip disability, the 
Board observes that there are no inservice findings of a hip 
disorder and no current medical evidence of a hip disability.  
Degmetich, 104 F.3d at 1333.  Moreover, there is no competent 
evidence of a relationship between a current hip disability 
and any incident of the veteran's service.  Accordingly, 
service connection for a back and/or hip disability is 
denied.

The Board acknowledges the veteran's statements asserting a 
relationship between his right ankle sprain in service and 
his current ankle, back and hip pain.  As stated above, while 
he is competent to report symptoms, he is not competent to 
offer opinions on medical diagnosis or causation.  Layno v. 
Brown, 6 Vet. App. at 470; see Moray v. Brown, supra; 
Espiritu v. Derwinski, supra.  Notably, however, in Jandreau 
v. Nicholson, supra, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) stated that lay evidence is 
competent and sufficient in certain instances related to 
medical matters.  Specifically, the Federal Circuit commented 
that such instances include to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id. Similarly, the Court has held 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Here, the veteran's contentions regarding a relationship 
between his claimed disabilities and service are not 
statements about symptomatology, an observable medical 
condition, or a contemporaneous medical diagnosis.  Rather 
these contentions are statements of the effect of injuries 
and medical conditions acting on other medical disorders.  
Such statements clearly fall within the realm of opinions 
requiring medical expertise.  The veteran has not 
demonstrated any such expertise.  Hence, his contentions are 
not competent medical evidence of causation.  Thus, since 
there is no competent evidence of a current right ankle and 
hip disability, and no competent evidence of a relationship 
between a current back disability and the veteran's service, 
the appeal must be denied.  


ORDER

Service connection for a right ankle disability is denied.

Service connection for a back disability is denied.

Service connection for a hip disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


